Judge Mills
delivered the opinion.
This is a motion to quash a delivery bond and execution thereon, which was sustained by the court below, for errors apparent on its face. The motion was made by tbe security only, without reciting the principal in the boud. It has already been decided in this court, that a writ of error coram vobis, must combine all the parties to a bood, and that all the obligors must join. Tbe same principle ought to apply to and govern motions of this character, which are concurrent remedies, in some measure at least, with the writ of error coram vobis, and supply its place. It was then necessary that the principal should join, or it will compel the opposite party to litigate the same matter as many times as there are obligors. The motion for this cause ought not to have been sustained and decided on the merits.
The judgment is therefore reversed with costs, and the cause remanded, with directions there to quash the notice with costs.